DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wall height” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities:  The feature “spheroid curvature portion” should be “spheroid portion”. See paragraphs 30 and 48 of the present specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frustoconical” in claim 1 is used by the claim to mean “an oval frustum,” while the accepted meaning is “a conical frustum.” The term is indefinite because the specification does not clearly redefine the term.

    PNG
    media_image1.png
    341
    348
    media_image1.png
    Greyscale

The lateral surface area of a conical frustum is equal to:
            
                π
                
                    
                        r
                        1
                        +
                        r
                        2
                    
                
                s
            
        
The specification defines frustoconical as:
The conical structure 8 may also be called a frustoconical structure.
The inverted conical structure 8 is a frustoconical structure in that it has the shape of a frustum of a cone, i.e. a cone with a portion of the pointed end cut off.
Paragraph 30 present specification.
Considering the geometry of the conical frustum compared to the disclosure in the specification the feature “frustoconical structure” is misapplied in claims 1, 2, 5, 9.


Claims 1, 8 and 9 recite the feature, “spheroid curvature portion” the present specification only discloses “spheroid portion”. See paragraphs 30 and 48 of the present specification.
Claims 1 and 3 recite the feature, “wall height”. This feature is not included in the disclosure.
Claim 6 recites “the round lid has a total height, and the total height is less than the oval length”.  The current specification does not disclose a dimension for the total height of the round lid.
Claim 7 is rejected as being dependent on claim 6.
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hundley (U.S. 2009/0308882 A1) in view of Hovsepian et al. (U.S. 2009/0294460 A1).
With regard to claim 1, Hundley discloses a straw-and-lid combination (Hundley; ¶ 04) comprising: a straw having a first diameter (Hundley; ¶ 32); and a round lid (Hundley, 10, Fig. 1) having a raised top (Hundley, 20, Fig. 1) having a full circular circumference (Hundley, Fig. 1), an outer wall (Hundley, 40, Fig. 1) extending down from the circumference of the raised top and having a wall height (H1-H2, Fig. 5, this is the Examiner assumption only for compact prosecution), an oval opening (Hundley, 54, Fig. 1) in the raised top located adjacent to the full circular circumference, the oval opening having an oval width and an oval length (Fig. 1), the raised top having a flat surface extending from directly adjacent the oval opening, around the round lid adjacent to the full circular circumference, and back to the oval opening (42, Fig. 1), the circular opening having a second diameter that is smaller than or equal to the first diameter of the straw (¶ 14), and is capable of guiding the straw into the circular opening when the round straw is inserted into the oval opening.
Hundley does not disclose an unperforated frustoconical structure extending downward from the oval opening in the raised top to a circular opening in the 
Hovsepian teaches an unperforated frustoconical structure (24, Fig. 3C) extending downward from the oval opening in the raised top to a circular opening in the frustoconical structure (Fig. 3C; ¶ 32) the frustoconical structure having a side wall that transitions from an oval curvature at the oval opening to a spheroid curvature portion adjacent the circular opening or an unperforated frustoconical structure (Fig. 32; ¶ 32).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching oval opening to a circular opening as taught by Hovsepian to modify the invention of Hundley in order to provide a lid for reducing or preventing spills (¶ 06).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hundley in view of Hovsepian as applied in claim 1 above in further view of Jochem et al. (U.S. 9,015,089 B2).
With regard to claim 12, Hundley-Hovsepian as applied in claim 1 above discloses the claimed invention.
Hundley-Hovsepian does not disclose wherein the raised top has a circular edge about the full circular circumference, and the circular edge forms a geometric circle.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the raised top with a geometric circular edge to meet with a matching cup rim as taught by Jochem to modify the invention of Hundley-Hovsepian in order to help retain the lid in a mounted position on the cup closing an opening into a liquid reservoir chamber formed in the cup (C1:L46-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 AM – 7 PM, M-F, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are 
It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or prior art(s) listed by the Examiner in PTO-892.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/
Examiner, Art Unit 3788

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735